Exhibit AMENDMENT TO PREFERRED STOCK PURCHASE AGREEMENT This Amendment (the "Amendment") to the Preferred Stock Purchase Agreement (the "Agreement"), dated as of June 8, 2004, between Benihana Inc., a Delaware corporation (the "Company"), and BFC Financial Corporation, a Florida corporation ("BFC" and, with the Company, the “Parties”) is made and entered into as of June 10, 2009, between the Company and BFC. WITNESSETH: WHEREAS, the Company and the BFC are parties to the Agreement pursuant to which the Company issued to BFC certain Series B Convertible Preferred Stock of the Company (the “Preferred Stock”); WHEREAS, the Agreement may only be amended by an instrument in writing signed by the Company and BFC; WHEREAS, the Certificate of Designations relating to the Preferred Stock sets forth the right of BFC to elect one member or, in certain circumstances, two members of the Board of Directors of the Company (the “Board”); WHEREAS, pursuant to the Agreement, BFC agreed to defer, in certain circumstances, BFC’s right to elect one member of the Board so long as John E. Abdo, an executive officer of BFC, is a member of the Board; WHEREAS, the Board wishes to elect Alan B. Levan, the current Chairman of the Board and Chief Executive Officer of BFC, as a member of the Board; NOW, THEREFORE, in consideration of the foregoing, the terms and conditions contained herein, and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the Parties hereto agree as follows: 1.Amendment to Section 4(j).Section 4(j) of the Agreement is hereby amended and restated in its entirety as follows: (j)Deferral of Right to Elect Additional Directors.So long as Purchaser (or any of its Affiliates) is the holder of a majority of the outstanding Preferred Shares, Purchaser will not (and Purchaser will cause any such Affiliate not to) exercise its right to elect a director of the Company pursuant to (A) the first sentence of Section 7(d) of the Certificate of Designations if, at the time, John E. Abdo or Alan B. Levan (i) is serving as an officer or director of Purchaser, and (ii) has been elected as a director by the Company’s Board of Directors or holders of the Company’s Common Stock or Class A Common Stock and is serving as such or (B) the second sentence of Section 7(d) of the Certificate of Designations if, at the time, John E. Abdo and Alan B. Levan (i) are each serving as an officer or director of Purchaser, and (ii) have each been elected as a director by the Company’s Board of Directors or holders of the Company’s Common Stock or Class A Common Stock and is serving as such. 1 2.Effect of Amendment.
